Ames, J.
It is provided by the St. of 1866, c. 234, § 1, that, “when the operation of any provisions of law, in relation to poor and indigent persons, might cause a separation of husband and wife, by reason of the wife having a legal settlement in some place in the Commonwealth, the husband being a state pauper, both parties shall be supported by the place where the wife haa a legal settlement.” We think that this statute only applies to cases in which both the husband and the wife receive support as paupers; and that it was intended to provide that in such a case they are not to be supported in two different almshouses. The report finds that in this case the husband fell into distress in connequence of a severe injury to his person, but that his wife and *99family neither asked nor received any aid from the town in which they resided. The husband under these circumstances became liable to be sent to one of the state almshouses, as a state pauper; but, although he would thereby be separated from his wife, it cannot be said that this separation would be caused by reason of the fact that she had, and that he had not, a legal settlement in some place in the Commonwealth. On the contrary, it would proceed entirely from the fact that he was a pauper, and she was not; and is merely the same kind of separation that would result from his removal to the almshouse in the place of his residence. There must therefore be Judgment for the defendants.